DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to claims have been withdrawn. The 35 USC 112 rejections of claims 1, 2, 4, 9, 16, 19 have been withdrawn. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10-14 rejected under 35 U.S.C. 103 as being unpatentable over Honour et al (20200365966) in view of Field et al (20160318635).
In regards to claim 1, Honour discloses a satellite, comprising:  
a structural plate having a thickness smaller than a width of the satellite (seen at least in Figs. 3 or 4), the structural plate composed of a sandwich panel comprising two face sheets (ref. 380, 320 [0012] “a first outer layer 320, a middle layer 350, and a second outer layer 380”) and a low-density core material ("core material") (ref. 350, [012] “The middle layer 350 is a support structure such as a lightweight, rigid honeycomb”), each face sheet directly bonded to an outer surface of the core material (as seen in Figs. 3 and 4, [0031] “the electronic layer 320 is directly connected to the middle layer 350, and the middle layer 350 is directly connected to the solar layer 380”); and 
while Honour discloses ref. 310 may be stacked ([0011] “In the stowed configuration, the antenna assemblies 310 are in a compact arrangement, such as being folded upon each other in a stacked manner”), Honour does not expressly disclose as taught by Fields: 
a plurality of contact points distributed on a face of the satellite, each of the plurality of contact points are configured to facilitate stacking of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Honour with Fields by providing a plurality of contact points distributed on a face of the satellite in order so the satellites are not damaged and are aligned when stacked.

In regards to claim 3, Honour as combined discloses the satellite of claim 1, wherein the core material is a honeycomb material (Honour ref. 350, [012] “The middle layer 350 is a support structure such as a lightweight, rigid honeycomb”) or a foam material configured to provide structural rigidity while minimizing mass.  

In regards to claim 4, Honour as combined discloses the satellite of claim 1, wherein the two face sheets are composed of aluminum or composite material ([0025] “aluminum reflector 320” [0012] The second outer layer 380 is a solar panel” accordingly a composite material), or printed circuit boards.

In regards to claim 5, Honour as combined discloses the satellite of claim 1, further comprising:-2-Application No. 16/943,203 Response dated April 6, 2022Reply to Office Action of February 3, 2022non-structural components between the two face sheets in one or more cavities of the core material (Honour [0024] “The middle layer 350 also houses the component assembly 360 that operate the antennas 332”).  

In regards to claim 6, Honour as combined discloses the satellite of claim 1, further comprising: one or more solar cells capable of being exposed to sunlight are distributed on one or both of the two face sheets (Honour ref. 380 disclosed as solar layer).  

In regards to claim 10, Honour as combined discloses the of claim 1, wherein the plurality of contact points are distributed across the two face sheets in a pattern common to all satellites in a stack of satellites (Field as seen in Fig. 1 distribution of ref. 54 on outer surface).

In regards to claim 11, Honour as combined discloses the satellite of claim 1, wherein the plurality of contact points are configured to carry launch loads through a stack of satellites without surface-to- surface contact between the satellite and other satellites in the stack (Field Fig. 1 contact points extend above surface, Fig. 3A mating of contact points, accordingly satellite surfaces do not touch).  

In regards to claim 12, Honour as combined discloses the satellite of claim of claim 1, wherein each of the plurality of contact points are load-bearing pins extending through a thickness of the satellite (Field Fig. 2 ref. 54 extends through satellite) and protruding through the two face sheets (Field Fig. 1 ref. 54 protrudes from face sheet).  

In regards to claim 13, Honour as combined discloses the satellite of claim 12, wherein the load bearing pins are configured to carry a load without damaging the satellite, and the load bearing pins attached to the satellite, restraining the satellite from movement relative to the load bearing pins (Honour as combined discloses the claimed structure and is capable of performing the claimed limitation, MPEP 2112.01, Field Fig. 2 ref. 66 discloses attaching to satellite).  

In regards to claim 14, Honour as combined discloses the satellite of claim 12, wherein the load bearing pins comprise a spherical top surface (Field Fig. 3A ref. 54 top contact surface) combined with a conical recess (Field Fig. 3A ref. 54 bottom contact surface), and when the satellite is stacked on top of another satellite, a surface of the conical recess rests on top of a spherical surface of a load bearing pin of the other satellite (Field Fig. 3A discloses refs. 54 contacting surfaces).

Claim 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Honour in view of Field in view of Rothschild et al (20200365512). 
In regards to claim 15, Honour discloses a system, comprising: 
a structural plate having a thickness smaller than a width of each of the plurality of satellites (as seen at least in Fig. 3 or 4), the structural plate composed of a sandwich panel comprising two face sheets (ref. 386, 384) and a low- density core material ("core material") (ref. 350, [012] “The middle layer 350 is a support structure such as a lightweight, rigid honeycomb”), each face sheet directly bonded to an outer surface of the core material (as seen in Figs. 3 and 4), and 
while Honour discloses ref. 310 may be stacked ([0011] “In the stowed configuration, the antenna assemblies 310 are in a compact arrangement, such as being folded upon each other in a stacked manner”), Honour does not expressly disclose as taught by Fields: 
a plurality of contact points distributed on a face of each of the plurality of satellites, each of the plurality of contact points are configured to facilitate stacking of the plurality of satellites directly on top of one another (Fields, Fig. 1 refs. 54, 56, 58, teaches contact points for ref. 54, vertical pillars), allowing for one or more additional satellites to be stacked upon the satellite (Fig. 4 displays stacking of satellites ref. 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Honour with Fields by providing a plurality of contact points distributed on a face of the satellite in order so the satellites are not damaged and are aligned when stacked.
Honour does not expressly disclose: a plurality of satellites. 
Rothschild teaches a plurality of satellites (Fig. 7, [0075] discloses an “array of satellites” which, as suggest by the figure are not physically connected). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Honour as combined with Rothschild by providing a plurality of satellites made up of the devices of Honour in order to allow for larger area coverage as well as ease of deployment without interconnectors.    

In regards to claim 16, Honour discloses an apparatus, comprising: 
a structural plate having a thickness smaller than a width of the two or more satellites (detailed in claim 1 rejection), wherein the structural plate composed of a sandwich panel comprising two face sheets and a low-density core material ("core material") (detailed in claim 1 rejection), each face sheet directly bonded to an outer surface of the core material (detailed in claim 1 rejection); and 
while Honour discloses ref. 310 may be stacked ([0011] “In the stowed configuration, the antenna assemblies 310 are in a compact arrangement, such as being folded upon each other in a stacked manner”), Honour does not expressly disclose as taught by Fields: 
a plurality of contact points distributed on a face of the two or more satellites, each of the plurality of contact points are configured to facilitate stacking of the two or more satellites 
Honour as combined does not expressly disclose: two or more satellites. 
Rothschild teaches a plurality of satellites (Fig. 7, [0075] discloses an “array of satellites” which, as suggest by the figure are not physically connected). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Honour as combined with Rothschild by providing a two or more satellites made up of the devices of Honour in order to allow for larger area coverage as well as ease of deployment without interconnectors.

In regards to claim 17, Honour as combined discloses the apparatus of claim 16, but does not expressly disclose: wherein the sandwich panel comprises one or more gaps through the core material and the one or both of the two face sheets into which non- structural components are inserted. 
Rothschild teaches forming gaps is in the core material and the one of the two face sheets (Fig. 4C ref. 42a, 42b gaps in the core and face sheet).   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Honour as combined with Rothschild by providing the sandwich panel comprises one or more gaps through the core material and the one or both of the two face sheets ion order to allow system components to be place into panel without increasing the thickness of the structure. 

In regards to claim 18, Honour as combined discloses the apparatus of claim 17, wherein the one or more gaps are configured to distribute the non-structural components one or more chassis boxes sized to fit the one or more gaps (Rothschild [0006] “forming cavity in the bus die and mounting unpackaged circuitry within the cavity” accordingly the gap allows non-structural components to be mounted therein).

In regards to claim 19, Honour as combined discloses the apparatus of claim 18, wherein the one or more chassis boxes incorporates a structural element in form of a pin supporting a top and bottom of the plurality of contact points (Field Fig. 2 ref. 54 form of a pin), preventing gaps in a pattern of the plurality of contact points (Field Fig. 1 ref. 54 protrudes from surface, match contact points on upper and lower surfaces as seen in Fig. 4 in alignment of stack).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Honour, Field, Rothschild as applied to claim 16 above, and further in view of Poncet et al (20180111707).
In regards to claim 20, Honour as combined discloses the apparatus of claim 16, but does not expressly disclose as taught by Poncet: wherein, when the two or more satellites are stacked on top of one another, the one of the two or more satellites is oriented at an angle with respect to an adjacent satellite, allowing protruding elements of the one of the two or more satellites to fit within cutouts in the adjacent satellite (Poncet teaches stack of satellites, Figs. 8 and 9, with the satellites oriented at angles to one another, [0094] “stacking the satellites with alternating satellite 1 orientation such that the equipment of two adjacent satellites do not interfere” accordingly the satellites are at an angle with respect an adjacent satellite.  
It would have been obvious to one having ordinary skill in the art at the time of filing to have the two or more satellites stacked on top of one another, the one of the two or more satellites oriented at an angle with respect to an adjacent satellite in order to optimize space under the fairing in the launcher.
Honour as combined further discloses: allowing protruding elements of the one of the two or more satellites to fit within cutouts in the adjacent satellite (Honour as combined discloses the claimed structure and is capable of the claimed limitation, MPEP 2112.01, [0020] “spacecraft which can be placed in a launcher with at least one other spacecraft providing flexibility in the orientation of the spacecrafts placed in the launcher to optimize space under the fairing”). 

Claim 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Honour, Field as applied to claim 1 above, and further in view of Rothchild.
In regards to claim 7, Honour as combined discloses the satellite of claim 1, but does not expressly disclose: wherein the sandwich panel comprises one or more gaps through the core material and the one or both of the two face sheets into which non-structural components are inserted.
Rothschild teaches forming gaps in the core material and the one of the two face sheets (Fig. 4C ref. 42a, 42b gaps in the core and face sheet).   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Honour as combined with Rothschild by providing the sandwich panel comprises one or more gaps through the core material and the one or both of the two face sheets ion order to allow system components to be place into panel without increasing the thickness of the structure. 

In regards to claim 8, Honour as combined discloses the satellite of claim 7, wherein the one or more gaps are configured to distribute the non-structural components in one or more chassis boxes sized to fit the one or more gaps (Rothschild [0006] “forming cavity in the bus die and mounting unpackaged circuitry within the cavity” accordingly the gap allows non-structural components to be mounted therein).

In regards to claim 9, Honour as combined discloses the satellite of claim 8, wherein the one or more chassis boxes incorporates a structural element in form of a pin supporting a top and bottom of the plurality of contact points (Field teaches a pin extending through the satellite and protruding out of the upper and bottom surface, Fig. 1, Fig. 2 ref. 54 extending past outer surfaces), preventing any gaps in a pattern of the plurality of contact points (Field Fig. 1 ref. 54 protrudes from surface such that mating satellites will not come into surface contact).

Allowable Subject Matter
Claim 21, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642